Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 2, 1999, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed on July 9, 1998, an Administrative Law Judge ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment through misconduct in connection therewith. Claimant appealed to the Unemployment Insurance Appeal Board on March 29, 1999. Although two hearings before the Board were scheduled for the purpose of considering the timeliness of claimant’s appeal, claimant failed to appear. Finding that claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the Board dismissed claimant’s appeal. This appeal followed.
We have reviewed claimant’s arguments and, given the evidence in the record and the permissible inferences that can be *681drawn therefrom, we find no reason to disturb the Board’s decision dismissing claimant’s appeal as untimely (see, Matter of Roper [New York City Dept. of City wide Admin. — Commissioner of Labor], 271 AD2d 737; Matter of Foley [Commissioner of Labor], 252 AD2d 712). Accordingly, claimant’s arguments relating to the underlying merits of the denial of his application for unemployment insurance benefits are not properly before this Court (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.